Citation Nr: 1132664	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-26 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and on additional periods of Reserve duty thereafter.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO).  

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the April 2011 hearing before the undersigned, the Veteran reported that he injured his knee while doing PT in the military.  He stated that he began to experience pain in the left knee and eventually went to the dispensary to have it examined.  The Veteran reported that he was given a profile and aspirin and advised to stay off his knee for a while.  It is unclear when this initial injury occurred.  However, a review of service treatment records does show that the Veteran was seen in August 1977 with complaints of a sore left knee and pain in his left hip.  The medical officer indicated that there was no sign of swelling on examination or any kind of abnormalities noted on examination.  The Veteran had good mobility in his knee and hip.  The medical officer told the Veteran to apply heat on his knee and hip.  At his separation physical in June 1978, the Veteran's lower extremities were found to be normal on examination.  The Veteran was also assigned a L1 on his PULHES profile in August 1978 indicating normal lower extremities.  

The Veteran testified that he served in the reserves from 1978-August 1981, but he denied receiving any knee treatment during this time.  The Veteran reported that he reenlisted into the Colorado National Guard in approximately 1993 and served until approximately 2006, with a break during approximately 1998 or 1999.  He reported being stationed with the 131st Aviation High Altitude Training unit in Eagle, Colorado and with "Company C in Buckley."

At his hearing, the Veteran was asked when he was first seen for a knee disability following service to which he replied that he was treated in approximately July 1981 when his knee "blew out altogether."  He reported being taken to Denver General Hospital (now Denver Health) where his leg was reportedly put in a cast.

The Veteran then reported that he "blew out" his knee again in 2006; and he reported being seen by a therapist at Montrose Memorial hospital, but no records from that treatment have been obtained.

Additionally, while the RO has twice contacted Denver Health requesting treatment records for the Veteran, on neither occasion was it noted that the treatment that was received by the Veteran was provided in approximately July 1981 or that Denver Health was known as Denver General at that point.  As such, when Denver Health responded that it did not have any record of the Veteran as a patient, it is unclear whether that included a search of any materials that may have been achieved.

It is also unclear whether the entirety of the Veteran's reserve records have been obtained, as there are only a few medical records in the Veteran's claims file that are dated during the Veteran's periods of reserve service.  In particular though, the Veteran did specifically deny having then, or having ever had, any "trick" or locked knee on a report of medical history that was completed in July 1996, and the medical officer noted that the Veteran sometimes ran 2 miles.  
 
Nevertheless, as the Veteran has described continuing left knee and hip problems since service and the service treatment reports reflect treatment for left knee and hip pain in August 1977, the Board concludes that a VA examination that includes opinions is necessary in this case.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran's wife testified that the Veteran has left hip problems as a result of an altered gait caused by the left knee disability, thereby raising the issue of secondary service connection for a left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of treatment and personnel records from the Veteran's time in the Colorado National Guard.  In this regard, the Veteran testified that he was stationed with the 131st Aviation High Altitude Training unit in Eagle, Colorado and with "Company C in Buckley." All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts to obtain these records, no records are located, the Veteran should be notified of the records that cannot be obtained, the efforts to obtain those records should be explained, and any further action that will be taken should be described. The Veteran must then be given an opportunity to respond.

2.  Obtain the necessary permission and then seek to obtain any treatment records from Montrose Memorial hospital.

If, after making reasonable efforts to obtain these records, no records are located, the Veteran should be notified of the records that cannot be obtained, the efforts to obtain those records should be explained, and any further action that will be taken should be described. The Veteran must then be given an opportunity to respond.

3.  Contact Denver Health and request any treatment records for the Veteran from around July 1981.  The request should indicate that the treatment was received when the facility was known as Denver General, and it should be requested that any achieved records be searched.  

If, after making reasonable efforts to obtain these records, no records are located, the Veteran should be notified of the records that cannot be obtained, the efforts to obtain those records should be explained, and any further action that will be taken should be described. The Veteran must then be given an opportunity to respond.

4.  Then schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should obtain a complete history from the Veteran regarding his left knee; diagnose any current left knee disability; and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed left knee disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records showing knee pain in 1977, but normal knees in 1978; as well as the Veteran's reports of knee pain following active duty, his reports of subsequent injuries following active duty; and his denial of any knee problems in 1996.  

The examiner should also diagnose any current left hip disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current left hip disability either began during or was otherwise caused by the Veteran's military service or is secondary to his left knee disability, to include by way of aggravation.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


